Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 1 of 15




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 16-CR-20549-CR-SCOLA(s)(s)(s)

   UNITED STATES OF AMERICA,

   v.

   PHILIP ESFORMES,

               Defendant.
   _______________________________________/

                  UNITED STATES’ BENCH MEMORANDUM REGARDING
                 CRIMINAL FORFEITURE AND BIFURCATED PROCEEDING

           Pursuant to Rule 32.2(b)(5)(A) of the Federal Rules of Criminal Procedure, 1 the United

   States of America (hereinafter, the “United States” or the “Government”), by and through its

   undersigned counsel, hereby respectfully requests that the Court, before the jury begins its

   deliberations, inquire whether Defendant Philip Esformes requests that the jury be retained after a

   guilty verdict to determine the forfeitability of the specific property sought for criminal forfeiture.

   To aid the Court, the United States also submits this memorandum on the applicable rules and

   procedure governing criminal forfeiture in this case and the accompanying proposed jury

   instructions and a special verdict form. The United States is not requesting to retain the jury for

   forfeiture.



   1
     Rule 32.2(b)(5)(A) of the Federal Rules of Criminal Procedure, which establishes a statutory
   right to a jury trial on the forfeiture allegations, states, in relevant part:

        (5) Jury Determination.
           (A) Retaining the Jury. In any case tried before a jury, if the indictment or information
        states that the government is seeking forfeiture, the court must determine before the jury
        begins deliberating whether either party requests that the jury be retained to determine the
        forfeitability of specific property if it returns a guilty verdict.

   Fed. R. Crim. P. 32.2(b)(5)(A) (emphasis added).
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 2 of 15




       I.   BRIEF PROCEDURAL HISTORY

            1.    On July 19, 3018, a federal grand jury sitting in the United States District Court for

   the Southern District of Florida returned a Third Superseding Indictment, charging Defendant

   Philip Esformes (the “Defendant”), with, inter alia, federal health care offenses as defined by 18

   U.S.C. § 24, money laundering offenses, and obstruction of justice. 3d Superseding Indictment,

   ECF No. 869.

            2.    Based on a federal grand jury’s probable cause finding, the Third Superseding

   Indictment alleged that upon conviction of the Defendant’s charged offenses, the following

   specific property, which includes specific bank accounts, health care facilities, real properties, and

   personal items, is subject to forfeiture, pursuant to pursuant to 18 U.S.C. § 982(a)(7), 18 U.S.C. §

   982(a)(1), and 18 U.S.C. § 981(a)(1)(C) (collectively, the “Subject Assets”): 2

                  (a)     Bank Accounts (“BA”): All principal, deposits, interest, dividends, and/or

   any other funds credited to the following bank accounts:

                          (BA1) Account number 898049003513 held at Bank of America, N.A. in

                  the name of Sherri Beth Esformes and Philip Esformes;

                          (BA2) Account number 003676209546 held at Bank of America, N.A. in

                  the name of Philip Esformes and Julie Betancourt;

                          (BA3) Account number 102747 held at 1st Equity Bank, N.A. in the name

                  of Sherri Esformes, Jason Tennenbaum, and Philip Esformes;

                          (BA4) Account number 311901 held at 1st Equity Bank, N.A. in the name


   2
     The forfeiture allegations of the Third Superseding Indictment also provide notice that the United
   States seeks the entry of a forfeiture money judgment against the Defendant. However, as
   discussed herein, the Court determines the amount to impose as a forfeiture money judgment
   against the Defendant. Accordingly, the Government has intentionally omitted any reference here
   in listing the Subject Assets.


                                                     2
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 3 of 15




               of Sherri Esformes and Philip Esformes;

                      (BA5) Account number 204735 held at 1st Equity Bank, N.A. in the name

               of Philip Esformes Inc. (c/o Norman Knopf);

                      (BA6) Account number 503456 held at 1st Equity Bank, N.A. in the name

               of Sherri Esformes and Philip Esformes (Special Account Tax Escrow);

                      (BA7) Account number 209882 held at 1st Equity Bank, N.A. in the name

               of Philip Esformes Inc. (c/o Norman Knopf);

                      (BA8) Account number 312320 held at 1st Equity Bank, N.A. in the name

               of Philip Esformes Inc. Pension Plan & Trust;

                      (BA9) Account number 606212 held at 1st Equity Bank, N.A. in the name

               of Philip Esformes, Sherri Esformes, and Alvin Norman Knopf (f/b/o Sherri

               Esformes and Philip Esformes);

                      (BA10) Account number 454362 held at 1st Equity Bank, N.A. in the name

               of Philip Esformes Inc. Pension Plan & Trust;

                      (BA11) Account number 507858 held at 1st Equity Bank, N.A. in the name

               of Philip Esformes and Julie Betancourt - Charity Account;

                      (BA12) Account number 505872 held at 1st Equity Bank, N.A. in the name

               of Philip Esformes and Sherri Esformes;

                      (BA13) Account number 606296 held at 1st Equity Bank, N.A. in the name

               of Philip Esformes (c/o Alvin Norman Knopf);

                      (BA14) Account number 1560024295 held at MB Financial Bank, N.A. in

               the name of Philip Esformes or Alvin Norman Knopf;

                      (BA15) Account number 800642176 held at MB Financial Bank, N.A. in



                                                3
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 4 of 15




                  the name of Philip Esformes or Alvin Norman Knopf;

                          (BA16) Account number 1560025577 held at MB Financial Bank, N.A. in

                  the name of Philip Esformes, Inc.;

                          (BA17) Account number 1560024473 held at MB Financial Bank in the

                  name of Alvin Norman Knopf or Philip Esformes;

                          (BA18) Account number 16021230 held at National Securities Bank, N.A.

                  in the name of Philip Esformes Inc. Pension;

                          (BA19) Account number 0002369785 held at The Private Bank, N.A. in the

                  name of Adirhu Associates LLC;

                  (b)     Business Interests (“BI”): All interest held by, on behalf of, or for the

   benefit of defendant Philip Esformes in the following business entities and their assets, including,

   but not limited to, real property and financial accounts, or the remaining share of the net seller

   proceeds from any interlocutory sale of such assets ordered by the Court:

                  Oceanside Extended Care Center

                          (BI1A) A.D.M.E. Investment Partners LTD (operating company);

                          (BI1B) A.D.M.E. Real Estate LLC (property company), which is the titled

                  owner of real property located at 550 9th Street, Miami Beach, Florida 33139;

                  North Dade Nursing and Rehabilitation Center

                          (BI2A) Almovea Associates LLC (operating company);

                          (BI2B) 1255 LLC (property company), which is the titled owner of real

                  property located at 1235 N.E. 135th Street, North Miami, Florida 33161;

                  Harmony Health Center

                          (BI3A) Ayintove Associates, LLC (operating company);



                                                    4
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 5 of 15




                        (BI3B) GBRE Associates LLC (property company), which is the titled

               owner of real property located at 9820 N. Kendall Drive, Miami, Florida 33176;

               Courtyard Manor

                        (BI4A) Courtyard Manor Retirement Living, Inc. (operating company);

                        (BI4B) Courtyard Manor Retirement Investors Ltd. (property company),

               which is the titled owner of real properties located at 130, 140, 150 and 160 W.

               28th Street and 141 W. 27th Street, Hialeah, Florida 33010;

               Eden Gardens

                        (BI5A) Eden Gardens, LLC (operating company);

                        (BI5B) Adar Associates LLC (property company), which is the titled owner

               of real property located at 12221 W. Dixie Highway, Miami, Florida 33161;

               Fair Havens Center

                        (BI6A) Fair Havens Center, LLC (operating company);

                        (BI6B) Fair Havens Real Estate, LLC (property company), which is the

               titled owner of real property located at 201 Curtiss Parkway, Miami, Florida 33166;

               Flamingo Park Manor

                        (BI7A) Flamingo Park Manor LLC (operating company);

                        (BI7B) The Pointe Retirement Investors Ltd. (property company), which is

               the titled owner of real property located at 3051 E. 4th Avenue, Hialeah, Florida

               33010;

               South Hialeah Manor

                        (BI8A) Lake Erswin LLC (operating company);

                        (BI8B) Morsey LC (property company), which is the titled owner of real



                                                5
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 6 of 15




               properties located at 240, 250 and 260 E. 5th Street, Hialeah, Florida 33010;

               Golden Glades Nursing and Rehabilitation Center

                        (BI9A) Kabirhu Associates LLC (operating company);

                        (BI9B) 220 Sierra LLC (property company), which is the titled owner of

               real property located at 220 Sierra Drive, Miami, Florida 33179;

               Lauderhill Manor

                        (BI10A) Lauderhill Manor, LLC (operating company);

                        (BI10B) 2801 Holdings LLC (property company), which was the titled

               owner of real property located at 2801 N.W. 55th Avenue, Lauderhill, Florida

               33313;

               La Serena Retirement Living, formerly known as La Hacienda Gardens

                        (BI11A) La Hacienda Gardens LLC (operating company);

                        (BI11B) Rainbow Retirement Investors Ltd. (property company), which is

               the titled owner of real properties located at 59, 67, and 75 E. 7th Street, Hialeah,

               Florida 33010;

               The Nursing Center at Mercy

                        (BI12A) Sefardik Associates, LLC (operating company);

               South Dade Nursing and Rehabilitation Center

                        (BI13A) Takifhu Associates LLC (operating company);

                        (BI13B) 17475 LLC (property company), which is the titled owner of real

               property located at 17475 S. Dixie Highway, Miami, Florida 33157;

               North Miami Retirement Living

                        (BI14A) Jene’s Retirement Living, Inc. (operating company);



                                                 6
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 7 of 15




                           (BI14B) Jene’s Retirement Investors Ltd. (property company), which is the

                  titled owner of real property located at 1595 N.E. 145th Street, Miami, Florida

                  33161;

                  Southern Winds Health

                           (BI15A) Southern Winds Health, LLC (operating company);

                           (BI15B) 4225 LLC (property company), which is the titled owner of real

                  property located at 4225 W. 20th Avenue, Hialeah, Florida 33012;

                  (c)      Other Real Property (“RP”): Real property, together with all appurtenances,

   improvements, fixtures, easements and attachments, therein and/or thereon, which are known and

   numbered as follows, or the remaining share of the net seller proceeds from any interlocutory sale

   of such assets ordered by the Court:

                           (RP1) 5077 N. Bay Road, Miami Beach, Florida 33140;

                           (RP2) 5069 N. Bay Road, Miami Beach, Florida 33140;

                           (RP3) 980 W. 48th Street, Miami Beach, Florida 33140;

                           (RP4) 180 E. Pearson, Unit 7201, Chicago, Illinois 60611;

                           (RP5) 6849-50 S. Clyde Avenue, Chicago, Illinois 60649; and

                           (RP6) 9427 Sawyer Street, Los Angeles, California 90035;

                  (d)      Miscellaneous Personal Effects (“M”):

                           (M1) One (1) Greubel Forsey Technique timepiece (ALDC No. 14); and

                           (M2) One (1) red Hermes Birkin purse from Golden Age Jewelry.

   3d Superseding Indictment 41-48.

          3.      A jury trial commenced on February 11, 2019. See Minute Entry, ECF No. 1110.

          4.      On March 14, 2019, the United States rested, and the Court denied, in part, and



                                                    7
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 8 of 15




   granted, in part, Defendant’s motion for judgment of acquittal pursuant to Rule 29 of the Federal

   Rules of Criminal Procedure. See Minute Entry, ECF No. 1185; Order, ECF No. 1184.

             5.   The trial against the Defendant is now proceeding on the following counts of the

   Third Superseding Indictment:

                  Count 1:      Conspiracy To Commit Health Care and Wire Fraud (18 U.S.C.
                                § 1349)

                  Count 6:      Conspiracy To Defraud the United States and Pay and Receive
                                Health Care Kickbacks (18 U.S.C. § 1347)

                  Counts 8-9:   Receipt of Kickbacks in Connection with a Federal Health Care
                                Program (42 U.S.C. § 1320a-7b(b)(1)(A))

                  Counts 10-15: Payment of Kickbacks in Connection with a Federal Health Care
                                Program (42 U.S.C. § 1320a-7b(b)(2)(A))

                  Count 16:     Conspiracy To Commit Money Laundering (18 U.S.C. § 1956(h))

                  Counts 18-23, 25-30: Money Laundering (18 U.S.C. § 1956(a)(1)(B)(i))

                  Count 31:     Conspiracy To Commit Federal Program Bribery (18 U.S.C. § 371)

                  Count 32:     Conspiracy To Commit Federal Program Bribery and Honest
                                Services Fraud (18 U.S.C. § 371)

                  Count 33:     Federal Program Bribery (18 U.S.C. § 666)

                  Count 34:     Obstruction of Justice (18 U.S.C. § 1503).

   See id.




                                                  8
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 9 of 15




    II.   RULES AND PROCEDURE FOR BIFURCATED FORFEITURE PROCEDURE

                  Jury’s Role and Requirements

          Should the jury return a verdict finding the Defendant guilty of one or more of the offenses

   charged in the Third Superseding Indictment, the Government will seek the criminal forfeiture of

   the Subject Assets.

          As part of a defendant’s sentence, forfeiture is determined by the Court. See Libretti v.

   United States, 516 U.S. 29 (1995); Fed. R. Crim. P. 32.2(b)(1)(A). However, in cases tried before

   a jury involving the forfeiture of specific property, either party has a statutory right to retain the

   jury to determine whether the requisite forfeiture nexus exists. See id.; Fed. R. Crim. P. 32.2(b)(5).

   In such cases, “the court must determine before the jury begins deliberating whether either party

   requests that the jury be retained to determine the forfeitability of specific property if it returns a

   guilty verdict.” Fed. R. Crim. P. 32.2(b)(5)(A) (emphasis added). If a timely request is made to

   retain the jury, the Government will submit a special verdict form asking the jury “to determine

   whether the government has established the requisite nexus between the property [sought for

   forfeiture] and the offense committed by the defendant.” Fed. R. Crim. P. 32.2(b)(5)(B). Accord

   United States v. Curbelo, 726 F.3d 1260, 1278 (11th Cir. 2013) (If a “party requests that a jury

   determine the forfeitability of specific property, the district court must submit that question to the

   jury by way of a special verdict form.”).

          In accordance with Rule 32.2(b)(5)(A) of the Federal Rules of Criminal Procedure, the

   Government again respectfully requests that the Court, before the jury begins its deliberations,

   inquire whether the Defendant requests that the jury be retained after guilty verdict to determine

   the forfeitability of the Subject Assets.




                                                     9
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 10 of 15




                   Burden of Proof

           Because forfeiture is part of a defendant’s sentence, the United States must establish by a

    preponderance of the evidence the requisite forfeiture nexus between the Subject Assets and the

    offense(s) of Defendant’s conviction. See United States v. Cabeza, 258 F.3d 1256, 1257-58 (11th

    Cir. 2001) (citing United States v. Dicter, 198 F.3d 1284, 1290 (11th Cir. 1999)) (the burden of

    proof on forfeiture is a preponderance of the evidence notwithstanding the Supreme Court’s

    decision in Apprendi v. New Jersey, 530 U.S. 466 (2000)). See also Libretti, 516 U.S. at 38-41

    (1995) (holding that criminal forfeiture is part of the sentencing process).

                   Relevant Evidence

           The determination of forfeitability of specific property “may be based on evidence already

    in the record . . . and on any additional evidence or information submitted by the parties and

    accepted by the court as relevant and reliable.” Fed. R. Crim. P. 32.2(b)(1)(B). Neither the Federal

    Rules of Evidence, nor any other rule, prohibits the Court from admitting hearsay statements or

    any other information that the Court accepts as relevant and reliable. See Fed. R. Evid. 1101(d)(3)

    (stating that the Federal Rules of Evidence are inapplicable in sentencing proceedings).

           In addition to evidence already in the record in this case, the Government may present

    additional evidence during the forfeiture phase of trial.

                   Forfeiture Money Judgment / Substitute Assets 3

           A jury’s role in determining forfeiture is limited to specific property sought for forfeiture.

    Therefore, the Court, not the jury, must determine the amount of money the Defendant will be

    ordered to pay as a forfeiture money judgment. See Fed. R. Crim. P. 32.2(b)(1)(A) (“The court



    3
      The Third Superseding Indictment also alleges certain Substitute Personal Property is subject to
    criminal forfeiture as substitute property, pursuant to 21 U.S.C. § 853(p). See 3d Superseding
    Indictment 48.
                                                     10
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 11 of 15




    must determine the amount of money that the defendant will be ordered to pay”); see also Curbelo,

    726 F.3d at 1278 (“We remain persuaded that the court, not a jury, should determine the amount

    of a money judgment forfeiture.”).

           Once a forfeiture money judgment is entered by the Court, the Government is entitled to

    the forfeiture of the substitute property, a defendant’s other property, up to the value of the

    judgment pursuant to 21 U.S.C. § 853(p). The forfeiture of substitute assets is mandatory, and

    there is no right to have a jury determine the forfeitability of substitute assets. See United States

    v. Alamoudi, 452 F.3d 310, 314 (4th Cir. 2006). Notably, because substitute assets may include

    any property of a defendant, neither the jury nor the Court need to determine a forfeiture nexus

    between such property and the crimes of conviction. See United States v. Bryson, 105 Fed. Appx.

    470, 475 (4th Cir. 2004) (defendant cannot object to the forfeiture of a substitute asset on the

    grounds that it was not traceable to the offense); United States v. McCorkle, No, 6:98-CR-52-ORL-

    19JGG (M.D. Fla. Jan. 8, 2001) (there is no bar against forfeiture – as a substitute asset – of the

    property the jury declined to find subject to direct forfeiture).

                   Third-Party Interests

           The factfinder, either the jury or the Court, is not required to determine the extent of the

    Defendant’s interest in the Subject Assets as that issue is not a matter for consideration in the

    forfeiture proceedings but is instead reserved for the ancillary proceedings following trial. See

    generally Fed. R. Crim. P. 32.2. See also Fed. R. Crim. P. 32.2 advisory committee note (2000)

    (discussing reason for eliminating confusion over whether extent of defendant’s ownership interest

    should be determined by the jury and for providing that under the new rule the court simply enters

    an order of forfeiture “of whatever interest a defendant may have in the property without having

    to determine exactly what that interest is”).



                                                      11
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 12 of 15




    III.    APPLICABLE CRIMINAL FORFEITURE STATUTES

            If retained, the jury’s sole inquiry in the forfeiture phase of trial would be “whether the

    government has established the requisite nexus between the property and the offense.” Fed. R.

    Crim. P. 32.2(b)(1)(B). Below are the applicable criminal forfeiture statutes in this case, which

    each set forth the requisite forfeiture nexus for the listed offenses.

                    18 U.S.C. § 982(a)(7) – Federal Health Care Offenses

            Federal law directs that the Court, “in imposing sentence on a person convicted of a Federal

    health care offense shall order the person to forfeit property, real or personal, that constitutes or is

    derived, directly or indirectly, from gross proceeds traceable to the commission of the offense.”

    18 U.S.C. § 982(a)(7); see also 18 U.S.C. § 24 (defining “Federal health care offense”).

            The term “proceeds” includes “all manner of property in the defendant’s possession and

    fairly considered as derived from the crime of conviction.” United States v. Torres, 703 F.3d

    194,199 (2d Cir. 2012). Indeed, “so long as there is a causal nexus between the wrongdoer's

    possession of the property and her crime, the property may be said to have been ‘obtained’ by her

    ‘indirectly’ as a result of her offense.” Id. See, e.g., United States v. Miller, 2012 WL 2362366,

    at *2 (E.D. Pa. June 21, 2012) (“[I]f money derived from drug trafficking is used to purchase real

    property, and that real property is used as collateral for a loan, the loan represents the proceeds of

    drug trafficking activity[.]”).

            Additionally, if an asset has appreciated since the initial purchase, the United States is

    entitled to forfeit the entire amount, including the increased value. See, e.g., United States v.

    Betancourt, 422 F.3d 240 (5th Cir. 2005) (if defendant buys a lottery ticket with drug proceeds,

    the lottery winnings are traceable to the offense even though the value of the ticket appreciated

    enormously when it turned out to contain the winning number); United States v. Hill, 46 F. App’x



                                                      12
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 13 of 15




    838, 839 (6th Cir. 2002) (stock that appreciates in value is forfeitable as property traceable to the

    originally forfeitable shares).

                   18 U.S.C. § 982(a)(1) – Money Laundering

           In imposing sentence on a defendant convicted of a money laundering offense, the Court

    must order that “the person forfeit to the United States any property, real or personal, involved in

    such offense, or any property traceable to such property.” 18 U.S.C. § 982(a)(1) (emphasis added).

           The Eleventh Circuit has broadly interpreted the phrase “involved in” to encompass “the

    money or other property being laundered (the corpus), any commissions or fees paid to the

    launderer, and any property used to facilitate the laundering offense.” United States v. Puche, 350

    F.3d 1137, 1153 (11th Cir. 2003) (quoting United States v. Bornfield, 145 F.3d 1123, 1135 (10th

    Cir. 1998)) (internal quotation marks omitted); United States v. Seher, 562 F,3d 1344, 1368 (11th

    Cir. 2009) (quoting Puche, 350 F.3d at 1153). Property would facilitate an offense if it makes the

    prohibited conduct less difficult or more or less free from obstruction or hindrance. Seher, 562

    F.3d at 1368. Additionally, as previously noted, if an asset has appreciated in its value since the

    initial purchase, the United States is entitled to forfeit the entire amount, including the increased

    value. See United States v. Hawkey, 148 F.3d 920, 928 (8th Cir. 1998) (motor home purchased in

    violation of section 1957 money laundering is forfeitable in its entirety as property traceable to the

    money laundering offense, irrespective of whether the appreciation is due to wise investment,

    effort expended by the defendant, or the infusion of untainted funds).

                   18 U.S.C. § 981(a)(1)(C) – Obstruction of Justice

           In imposing sentence on a defendant convicted of a violation of 18 U.S.C. § 1503, the

    Court shall forfeit to the United States the following property: any property, real or personal, which

    constitutes or is derived from proceeds traceable to . . . any offense constituting “specified unlawful



                                                      13
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 14 of 15




    activity,” or a conspiracy to commit such offense. 18 U.S.C. § 981(a)(1)(C) (made criminally

    applicable by 28 U.S.C. § 2461(c)). Obstruction of justice in violation of 18 U.S.C. § 1503 is a

    “specified unlawful activity.” See 18 U.S.C. § 1956(c)(7); see also18 U.S.C. § 1961(1).



                                                Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                         By:    s/ Nalina Sombuntham and Daren Grove
                                                _____________________________________
                                                Nalina Sombuntham (Fla. Bar No. 96139)
                                                Daren Grove (Court No. A5501243)
                                                Assistant United States Attorneys
                                                99 N.E. 4th Street, 7th Floor
                                                Miami, Florida 33132-2111
                                                Telephone: (305) 961-9224, (954) 660-5774
                                                Facsimile: (305) 530-6166
                                                nalina.sombuntham2@usdoj.gov
                                                daren.grove@usdoj.gov




                                                  14
Case 1:16-cr-20549-RNS Document 1191 Entered on FLSD Docket 03/16/2019 Page 15 of 15




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served

    electronically using CM/ECF on March 16, 2019, on all parties of record on the Service List.

                                                s/ Nalina Sombuntham
                                                Nalina Sombuntham
                                                Assistant United States Attorney




                                                  15
